Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-17-1999

Durham Life Ins Co v. Evans
Precedential or Non-Precedential:

Docket 97-1683,97-1712




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Durham Life Ins Co v. Evans" (1999). 1999 Decisions. Paper 40.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/40


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed February 17, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NOS. 97-1683 and 97-1712

DURHAM LIFE INSURANCE COMPANY

v.

DIANNE EVANS, Appellant in No. 97-1712
(E.D. Pa. No. 94-cv-00801)

DIANNE EVANS

v.

PEOPLES SECURITY LIFE INSURANCE COMPANY
(E.D. Pa. No. 95-cv-02681)

Durham Life Insurance Company and Peoples Security Life
Insurance Company, Appellants in No. 97-1683

On Appeal From the United States District Court
For the Eastern District of Pennsylvania

Argued: September 24, 1998

Before: BECKER, Chief Judge, WEIS and GARTH,
Circuit Judges.

(Opinion Filed January 15, 1999)
ORDER AMENDING OPINION

The slip opinion in the above case filed on January 15,
1999 is hereby amended as follows:

1. On page 25, second paragraph of Part IVA, add a new
footnote (#11) after the sentence ending with "adverse
employment action" which should read as follows:

       We do not establish a blanket rule that any
       constructive discharge is a tangible adverse
       employment action. We merely hold that, in this
       instance, the tangible adverse actions that Evans
       suffered would foreseeably have led a reasonable
       person to resign.

       BY THE COURT:

        /s/ Edward R. Becker
       Chief Judge

DATED: 17 February 1999

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2